DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1,7,9,10,17,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pradel et al. U.S. 2015/0354661 in view of Pees 4,988,082..
Regarding claims 1,11,17 Pradel et al. shows in figures 1,3,5 a damper 1 having a damper tube 21 comprising first and second ends and a base member 3 having an integrally formed cup and sleeve portion 3,29.
Lacking is a specific showing of the knuckle, however note the ‘mounting element 27’ which appears to be a steering knuckle.
Nevertheless Pees shows a similar type of damper including an integral cup and sleeve arrangement at 18 and a ‘knuckle’ at 20.
One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have interpreted the mounting element 27 as a ‘knuckle’ in the device of Pradel as taught by Pees, since both elements serve the similar function of connecting the damper to the axle/wheel assembly.
Regarding claims 7, these limitations are met.
.
Claims 2,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pradel/Pees as applied to claim 1 above, and further in view of Slusarczyk et al. U.S. 2015/0330475.
Regarding claims 2,12 Pradel lacks showing an aperture defined in the cup portion 3.
The reference to Slusarczyk shows a damper having a cup assembly at 2b having an aperture 14.
One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have provided the cup assembly of Pradel with an ‘aperture’ to provide a means of filling the device with damping fluid, as taught by Slusarczyk.
Claims 3-6,13-16,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pradel/Pees as applied to claim 1 above, and further in view of DE 19516383.
Regarding claims 3-6,13- 16,19 Pradel lacks showing using a projection on the sleeve portion to secure the knuckle, via a matching opening, to the sleeve portion.
The reference to DE ‘383 shows a damper and in figures 4a-5b shows an option of attaching an end cap 30 to the damper tube via a projection/opening/dent/groove arrangement 29.
One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have provided the cup/sleeve assembly of Pradel with a projection, and fitted to a matching aperture in the knuckle assembly, simply to provide an obvious equivalent means of attachment of these components to that shown by Pradel/Pees.
Claims 8,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pradel/Pees as applied to claim 1 above, and further in view of Ishihara et al. U.S. 2020/0148301.
Regarding claims 8,18 Pradel, as modified, lacks specifically showing a base valve assembly.

One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have provided the damper of Pradel with a base valve, as taught by Ishihara, simply to regulate fluid flow between the lower chamber and a reservoir chamber in a dual tube arrangement.  Note it is notoriously well known in the art to use both monotube and dual tube arrangements in shock absorbers—to convert one into another – for application specific vehicles.  Although not applied see for instance U.S. 2014/0318908.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123.  The examiner can normally be reached on 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



8/3/21